                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OSCEOLA FREE,                                      Case No. 18-cv-06513-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     OAKLAND UNIFIED SCHOOL                             Regarding Docket No. 8
                                         DISTRICT,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On December 27, 2018, Defendant filed a motion to dismiss. Pursuant to Northern District

                                  14   of California Local Rule 7-3(a), Plaintiff’s response was due by January 11, 2019. To date,

                                  15   Plaintiff has not filed an opposition brief. Accordingly, Plaintiff is HEREBY ORDERED TO

                                  16   SHOW CAUSE in writing by no later than February 5, 2019, why the Court should not reassign

                                  17   and recommend that this action be dismissed for lack of prosecution or that Defendant’s motion to

                                  18   dismiss be granted unopposed.

                                  19          If Plaintiff seeks to file an untimely opposition brief, he must submit a request to do so,

                                  20   showing good cause for his failure to comply with the deadline required by the Local Rules, and

                                  21   must submit the proposed opposition brief along with the request. If Plaintiff fails to file a

                                  22   response to this Order to Show Cause by February 5, 2019, the Court will reassign this action and

                                  23   recommend that it be dismissed without further notice to Plaintiff.

                                  24          The Court VACATES the motion hearing and case management conference date of

                                  25   February 11, 2019 and will reset the hearing if necessary at a later date.

                                  26          The Court advises Plaintiff that the district court has produced a guide for pro se litigants

                                  27   called Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which provides

                                  28   instructions on how to proceed at every stage of your case, including discovery, motions, and trial.
                                   1   It is available electronically online (http://cand.uscourts.gov/prosehandbook) or in hard copy free

                                   2   of charge from the Clerk’s Office. The Court further advises Plaintiff that he also may wish to

                                   3   seek assistance from the Legal Help Center. Plaintiff may call the Legal Help Center at 415-782-

                                   4   8982 for a free appointment with an attorney who may be able to provide basic legal help, but not

                                   5   legal representation.

                                   6          IT IS SO ORDERED.

                                   7   Dated: January 22, 2019

                                   8                                                   ______________________________________
                                                                                       SALLIE KIM
                                   9                                                   United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
